Name: 2010/803/EU: Decision taken by common accord between the Representatives of the Governments of the Member States of 10Ã December 2010 on the location of the seat of the European GNSS Agency
 Type: Decision
 Subject Matter: EU institutions and European civil service;  regions of EU Member States;  organisation of transport;  politics and public safety
 Date Published: 2010-12-28

 28.12.2010 EN Official Journal of the European Union L 342/15 DECISION TAKEN BY COMMON ACCORD BETWEEN THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES of 10 December 2010 on the location of the seat of the European GNSS Agency (2010/803/EU) THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES, Having regard to Article 341 of the Treaty on the Functioning of the European Union, Whereas: (1) Regulation (EU) No 912/2010 of the European Parliament and of the Council of 22 September 2010 setting up the European GNSS Agency, repealing Council Regulation (EC) No 1321/2004 on the establishment of structures for the management of European satellite navigation programmes and amending Regulation (EC) No 683/2008 (1) established the European GNSS Agency. (2) The location of the seat of the European GNSS Agency should be determined, HAVE ADOPTED THIS DECISION: Article 1 The European GNSS Agency shall have its seat in Prague. Article 2 This Decision shall enter into force on the day of its publication in the Official Journal of the European Union. Article 3 This Decision shall be published in the Official Journal of the European Union. Done at Brussels, 10 December 2010. The President V. VAN QUICKENBORNE (1) OJ L 276, 20.10.2010, p. 11.